Citation Nr: 1620289	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected Tourette's syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1986 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that in relevant part granted service connection for Tourette's syndrome and assigned a zero percent disability rating.  The Veteran's appeal derives from his disagreement with the initial noncompensable disability rating assigned.

The Veteran's appeal was previously before the Board in June 2015 at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2015, the Board remanded the claim for a new VA examination to assess the current state of the Veteran's Tourette's syndrome.  In doing so, the Board noted the Veteran's representative's argument that the September 2013 VA examination was inadequate because it did not address the severity of the Veteran's tics.  The Board also noted that the examination did not consider the Veteran's contentions that he has headaches and migraines, frequent sleep disturbances and gait disturbances associated with his Tourette's syndrome.  

Also, in the Veteran's Notice of Disagreement, he indicated that his Tourette's syndrome symptoms include sudden movement of the head, shoulders, face, and slight vocalizations increased during stress and generates frequent headaches.  The examiner was asked to specifically comment on all the complaints discussed by the Veteran and whether they are related to his service-connected Tourette's syndrome.  The September 2013 VA examiner failed to respond to this request, which appears to be the basis for the representative's January 2014 arguments.

In the remand, the examiner was instructed that, in opining whether the Veteran's tics are characterized as mild, moderate or severe, the examiner should consider the tics frequency, severity and muscle groups involved and the Veteran's contentions that the tics affect his head, shoulders and face and affects his sleep and gait.

On remand, the Veteran underwent VA examination in September 2015.  The examiner completed the Central Nervous System and Neuromuscular Diseases Disability Benefits Questionnaire (DBQ), which is clearly the appropriate DBQ for evaluating the Veteran's Tourette's syndrome.  After reviewing the examination report, however, the Board finds that it does not respond to the Board's remand instruction.

The Board acknowledges that nowhere in the DBQ does it specifically request the examiner to set forth the frequency, severity and muscle groups involved despite these criteria being in the applicable rating criteria for evaluating the Veteran's disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8103, Note.  That does not mean it is appropriate for the examiner to ignore the rating criteria or the Board's specific instruction to consider them.  The Board notes that, in the Medical History section where one would expect to see a report of the Veteran's current symptoms, there is no notation as to the current severity of his tics, only as to his complaints of headaches, gait problems and dizziness.  Consequently, it is unclear as to whether the examiner considered the frequency, severity and muscle groups involved as there is no comment to establish the facts upon which such consideration was based.

Nor does the DBQ specifically request the examiner to characterize the Veteran's tics as mild, moderate or severe.  The Board acknowledges that the remand instruction did not clearly request the examiner give such an opinion but rather it appears to assume that the examiner would be rendering such an opinion.  However, the Board believes the examiner could reasonably have read the instruction to understand that such an opinion was to be provided if not asked to do so already in the DBQ, and yet one was not.

Consequently, the VA examiner's failure to comply with the Board's remand instruction renders the VA examination inadequate.  The Board is obligated to ensure substantial compliance with its remands.  See Stegall, 11 Vet. App. at 271.  Thus, the Board has no choice but to remand for a new VA examination. 

Furthermore, the Board finds that remand is also warranted because both the September 2013 and September 2015 VA examinations continued to fail to address  the Veteran's contentions.  In that regard, the RO attempted to get the September 2013 VA examiner to comment on the Veteran's contentions and opine whether they were related to his service-connected Tourette's syndrome, but the examiner failed to do so.  By not ensuring that the examiner complied with the examination request, the RO failed to comply with its duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's representative argues that the examination is inadequate for another reason: the physician's assistant who conducted the September 2015 examination disagreed with the diagnosis of Tourette's syndrome that was entered by a neurologist.  The Board agrees that the inconsistency raises another question as to the adequacy of the recent examination and another examination should be obtained. 

Finally, the Board notes that, on remand, the Veteran's treatment records from the Mike O'Callaghan Federal Medical Center were obtained for the period of April 2007 through March 2015.  An October 2015 treatment note indicates that the Veteran was referred to Neurology for complaints of his Tourette's syndrome worsening recently, but there is no record of the Neurology consultation.  On remand, the record of such treatment should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Mike O'Callaghan Federal Medical Center and request the Veteran's treatment records from November 2015 to the present.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination (preferably with a neurologist) to evaluate the current severity of his service-connected Tourette's syndrome.  Copies of all pertinent records should be forwarded to the examiner for review.  The examiner should complete the appropriate Disability Benefits Questionnaires (DBQs) to report all findings, if possible.

All indicated testing should be carried out and the results recited in the examination report.  

In addition to specific questions on the DBQ, the examiner should address the following:  

(a)  Delineate all symptomatology associated with, and the current severity of the Veteran's Tourette's syndrome, to include (i) the frequency, severity and muscle group(s) affected by his tics: (ii) the Veteran's complaints that the tics affect the his head, shoulders and face and that they cause him to have frequent to constant headaches/migraines, dizziness, gait disturbance and sleep disturbance.  

(b)  Characterize the Veteran's tic disorder as mild, moderate or severe.  In doing so, the examiner should consider the Veteran's contentions that his tics affect his head, shoulders and face and that they cause him to have frequent to constant headaches/migraines, dizziness, gait disturbance and sleep disturbance.  

(c)  Offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the headaches/migraines, dizziness, gait disturbance and sleep disturbance are related to or aggravated by the service-connected Tourette's syndrome.  

If the examiner does not the requisite expertise to evaluate any of the Veteran's complained of conditions, the examiner should refer the Veteran for examination by an appropriate examiner who does.  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




